Citation Nr: 0917837	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for residuals of 
bilateral ankle sprains.

2. Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1975 to January 1979 and from June 1986 to December 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of Department of 
Veterans Affairs (VA) Regional Office (RO). 

In January 2007, in writing, the Veteran withdrew from his 
appeal the claim of service connection for a respiratory 
disorder.

In March 2007 and in March 2008, the Board remanded the case 
for procedural development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In April 2009, the Veteran submitted additional evidence and 
waived the right to have the evidence initial considered by 
the RO. 

FINDINGS OF FACT

1. Current residuals of bilateral ankle sprains are not 
shown. 

2. Bilateral plantar fasciitis had onset in service. 


CONCLUSIONS OF LAW

1. Residuals of bilateral ankle sprains were not incurred or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 

2. Bilateral plantar fasciitis was incurred in service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008). 
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2004. And post-adjudication VCAA notice in the 
supplemental statement of the case, dated in November 2007. 

The notice included type of evidence needed to substantiate 
the claims of service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or an event in service, causing an injury or disease; 
and a relationship between the current disability and the 
injury, disease, or event in service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or he 
could authorize VA to obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).
Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The case was remanded in March 2008 to obtain 
the Veteran's service treatment records.  However, in a 
statement received in April 2009 the Veteran stated that his 
disabilities of the ankles and feet were incurred in his 
second period of service and that service treatment records 
of his first period of service would not show any treatment 
for these disabilities. Accordingly, there has been 
substantial compliance with the March 2008 Board remand.    

The RO has obtained VA records and private records, as well 
as service department records.  The Veteran was provided with 
appropriate VA examinations to determine the etiology and 
origin of his disabilities of the ankles and feet. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service treatment records for the second period of 
service show that in April 1987 the Veteran complained of 
ankle pain and shin splints.  He reported having twisted his 
ankles two weeks earlier.  The assessment was shin splints. 

In March 1988, the Veteran complained of pain in each foot of 
one day's duration. The impression was questionable plantar 
arch syndrome.  In April 1998, plantar fasciitis was noted as 
was a history of pain on the bottom of each foot for one 
year. 

Private records show that in July 2004 the Veteran had 
bilateral foot pain in the arches and heels. 

In a Report of Medical History in conjunction with a service 
examination in August 2004 it was noted that the Veteran was 
in the Infantry.  He complained of foot trouble as well as 
swollen or painful joints. It was noted that both of his feet 
had a painful tingling during the morning hours. 

On VA examination in August 2004, it was noted that during 
service the Veteran had been an Infantryman.  The Veteran 
gave a history of ankle sprains in 1986 and of continuous 
soreness.  

On physical examination, the Veteran had full active and 
passive range of motion of the ankles.  There was no 
particular palpable tenderness over the ankles.  Repetitive 
motion did not cause problems in the ankles. There was no 
fixed deformity, laxity, instability, edema or crepitus. 
Repetitive motion did not alter foot function.  The diagnoses 
were bilateral ankle sprains, resolved without residuals, and 
chronic bilateral foot pain. 

Records from December 2004 to April 2006 from a service 
department show that in March 2006 there was a four-year 
history of pain on the plantar aspect of the feet.  In April 
2006, the assessments were tendonitis and flat feet. 

Records of private podiatrist, dated from April to November 
2007, show that in April 2007 there was a five-year history 
of bilateral arch pain.  The assessments were pes planus and 
plantar fasciitis.  After electrodiagnostic studies in June 
2007 were normal, the assessment was chronic lower extremity 
pain secondary to biomechanical fractures and gait 
abnormality. 

On VA examination in September 2007, the Veteran stated that 
the onset of ankle pain and the onset of foot pain was in 
1987 without any trauma to either foot.  On physical 
examination, the diagnosis was good preservation of the ankle 
joints without evidence of significant osteoarthritis, joint 
space narrowing or other bony abnormalities and no evidence 
of pathology.  The diagnoses were early mild hallux valgus 
and mild degenerative changes of the metatarsophalangeal 
joints. There was no objective evidence or diagnostic 
findings to support on-going heel pain. Congenital flat feet 
were noted. 

It was noted that a review of service treatment records 
revealed a complaint in April 1987 of ankle pain after a 
strain, March 1998 complaints of bilateral foot pain, and an 
April 1998 diagnosis of plantar fasciitis for which the 
Veteran received an injection of steroids, but no further 
complaint of plantar fasciitis could be located in the 
service treatment records.



The examiner expressed the opinion that based on lack of 
intercurrent symptoms from 1988 to 2007, any current plantar 
fasciitis was not due to, caused by or aggravated beyond 
normal progression as a result of active duty.  The examiner 
explained that a one-time event 19 years earlier did not 
constitute a chronic disability and that strain of the 
plantar fascia often followed jumping or prolonged standing 
or prolonged running or occurred in association with flat 
feet.  After a review of the service treatment records, the 
examiner stated that based on lack of intercurrent symptoms 
from 1987 to 2007, normal X-rays in 2006, the current ankle 
pain was not due to, caused by, or aggravated beyond normal 
progression as a result of active duty.  

A MRI of the left ankle in December 2007 was negative.

Service department records show that in December 2007 the 
impression was possible tibio-talar joint pain. 

Principles of Service Connection

Service connection may be granted for disability resulting  
from disease or injury incurred in or aggravated by active  
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

Bilateral Ankle Disability 

The service treatment records for the second period of 
service show that in April 1987 the Veteran complained of 
ankle pain and shin splints.  On VA examination in August 
2004 during service, the Veteran gave a history of ankle 
sprains in 1986 and of continuous soreness.  On physical 
examination, the Veteran had full active and passive range of 
motion of the ankles.  There was no particular palpable 
tenderness over the ankles.  Repetitive motion did not cause 
problems in the ankles. There was no fixed deformity, laxity, 
instability, edema or crepitus. Repetitive motion did not 
alter foot function.  The diagnosis was bilateral ankle 
sprains, resolved without residuals.  

On the basis of the service treatment records, a chronic 
bilateral ankle disability was not affirmatively shown to 
have been present to establish service connection as the 
diagnosis was bilateral ankle sprains, resolved without 
residuals, and service connection under 38 U.S.C.A. §§ 1110 
and 1131 and 38 C.F.R. § 3.303(a) is not established. 

As the service treatment records lack the documentation of  
the combination of manifestations sufficient to identify a 
chronic bilateral ankle disability and sufficient observation 
to establish chronicity during service, and as chronicity in  
service is not adequately supported by the service treatment  
records, as there were only isolated complaint and no 
residuals of ankle sprains found during service, then a 
showing of continuity of symptomatology  after service is 
required to support the claim.

After service, except for ankle pain, no bilateral ankle 
pathology has been identified clinically or by X-ray or MRI. 

Although the Veteran is competent to describe pain, pain, 
alone, without a sufficient factual showing that the pain is 
derived from an in-service injury is not a disability.  
Sanchez-Benitez  v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of proof of current residuals of bilateral 
ankle sprains, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent the Veteran's statements are offered as proof 
of a current disability, residuals of ankle sprains are not 
conditions under case law where lay observation has been 
found to be competent to establish a diagnosis or the 
determination as to the presence of the disability, therefore 
the diagnosis or presence of the disability is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.  
And the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  38 C.F.R. 
§ 3.159.  



Also, although there are special circumstances where lay 
evidence may establish a diagnosis of certain medical 
conditions, none of the special circumstances exist, 
regarding a bilateral ankle disability, namely: (1) a 
layperson is competent to identify a simple medical 
condition, such as a broken leg, but not a form of cancer; in 
this case, residuals of sprains is not a simple medical 
condition like a broken leg; (2) the layperson is reporting a 
contemporaneous medical diagnosis; in this case, a current 
bilateral ankle disability has not been diagnosed; or (3) the 
lay testimony describes symptoms at the time supports a later 
diagnosis by a medical professional; in this case, a current 
bilateral ankle disability has not been diagnosed.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For these reasons, the Veteran's statements are not competent 
evidence to establish a diagnosis or the presence of current 
residuals of a bilateral ankle sprains. 

As the Board may consider only competent independent medical 
evidence to support its findings as to a question of a 
medical diagnosis, not capable of lay observation, and as the 
preponderance of the evidence is against the claim of service 
connection for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Bilateral Foot Disability

The service treatment records for the second period of 
service show that in March 1988 the Veteran complained of 
pain in each foot of one day's duration.  In April 1998, 
plantar fasciitis was noted as was a history of pain on the 
bottom of each foot for one year.  On examination by VA in 
August 2004 during service, the diagnosis was chronic 
bilateral foot pain.  After service, records of private 
podiatrist, dated from April to November 2007, show that in 
April 2007 there was a five-year history of bilateral arch 
pain, and the assessment was plantar fasciitis.  

On VA examination in September 2007, the examiner expressed 
the opinion that based on lack of intercurrent symptoms from 
1988 to 2007, any current plantar fasciitis was not due the 
result of active duty.  

The examiner explained that a one-time event 19 years earlier 
did not constitute a chronic disability and that strain of 
the plantar fascia often followed jumping or prolonged 
standing or prolonged running or occurred in association with 
flat feet.  

The record shows that during service foot pain was first 
noted in 1988 and then in 1998 plantar fasciitis was 
documented and later in July 2004, chronic bilateral foot 
pain was pain.  After service, records of private podiatrist, 
dated from April to November 2007, show that in April 2007 
there was a five-year history of bilateral arch pain, and the 
assessment was plantar fasciitis. 

Although the VA examiner expressed the opinion that a one-
time event 19 years earlier did not constitute a chronic 
disability, the record shows that there was more than a 
single documentation of bilateral foot pain, and after 
service plantar fasciitis was documented in 2007, less than 
three years after service with a history onset, dating to the 
Veteran's period of active duty.  Moreover, the Veteran 
served in the Infantry and the VA examiner stated that that 
strain of the plantar fascia often followed jumping or 
prolonged standing or prolonged running, which is consistent 
with the Veteran's infantry training, although the examiner 
did not make the association.  

As plantar fasciitis was documented during service and then 
shortly after service and as the VA examiner recognized that 
strain of the plantar fascia often followed jumping or 
prolonged standing or prolonged running, which is consistent 
with the Veteran's infantry training, the Board finds that 
there exists an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim, creating a reasonable doubt as to whether the plantar 
fasciitis after service is related to plantar fasciitis 
during service, which is resolved in the Veteran's favor 
under 38 U.S.C.A. § 5107(b). 

        (The Order follows on the next 
page.). 





ORDER

Service connection for residuals of bilateral ankle sprains 
is denied. 

Service connection for bilateral plantar fasciitis is 
granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


